Curia, per O’Neall, J.
In this case it appears that the petitioner, who applied for the writ of habeas corpus, and to whom it was denied by the Judge below, has since been enlarged, and is now out of the jurisdiction of the Court. It would seem to be apparent, from these facts, that he can have no appeal from a decision which can in no way be corrected. For the writ of habeas corpus, if now granted, cannot reach the prisoner, or do him any good. He is now at liberty. Hence we should do a vain act to hear this appeal. It is, therefore, on motion of the Attorney General, struck from the docket.
Wardlaw, Frost, Withers, WhitNer and Glover, JJ., concurred.

Motion granted.